ANDERSON, J.
This was a trial of the right of property between the plaintiff in execution and the claimants, who set up title as the assignee of the defendant’s landlord. The plaintiff made out a prima- facie case, and it was incumbent upon the claimants to show a better claim or title. There was no proof that Alston, the landlord, ever assigned his lien to- the claimants, unless such can be inferred from the letter written to the claimants. There is no doubt but what an equitable title will support a claim under the statute upon the trial of the right of property. Nor is the assignment of a chose in action, or a landlord’s claim for rent and advances, and the lien for same, required to be as formal as was required by the common law. It may be done either legally or equitably, in writing, by parol, or otherwise. — Wells v. Cody, 112 Ala. 278, 20 South. 381. There must be enough done, however, to evince an intention to transfer or assign eo instante, as distinguished from a mere *217offer or purpose to do so. Tbe owner ninst do or say something which would indicate a transfer of his claim or right to another.
Construing the letter most favorably to the claimant, it was but a promise to turn the notes over to them at some future time. There is nothing in it to indicate that an assignment of said notes was by its terms then and' there intended. On the other hand, the writer may have meant that he would turn the notes over canceled or paid, or, so far as we knoAv, the claimant may have never ivanted them transferred or assigned. The trial court erred in giving the general charge for the claimant for the two notes therein named, and the judgment of the circuit court is reversed, and the cause is remanded.
Reversed and remanded.
Doavdell, C. J., and McClellan and Sayre, JJ., concur.